—Judgment unanimously affirmed. Memorandum: Defendant entered an Alford plea (see, North Carolina v Alford, 400 US 25) to a lesser offense than those crimes charged in the indictment. There is no merit to defendant’s contention that the factual basis for that plea was insufficient (see, People v Alfieri, 201 AD2d 935; People v Myers, 151 AD2d 1002, lv denied 74 NY2d 815). Likewise without merit is the contention that defendant’s sentence is harsh or excessive. It was agreed that the sentence for the class C felony to which defendant pleaded would include a term of imprisonment not to exceed 2Vz to 7 years and that such term would run concurrently with whatever sentence was imposed on a pending misdemeanor conviction. Defendant was sentenced to an indeterminate term of 2Vs to 7 years in accordance with the plea bargain. Having obtained the benefit of that bargain, defendant should be bound by its terms (see, People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). (Appeal from Judgment of Orleans County Court, Punch, J. — Attempted Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.